DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from foreign application 201710731455.4 Filed on 08/23/2017
Status of Claims
	Claims 1-10 are pending.
	Claims 7-10 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election of Invention I (Apparatus) and Species 1 (Figure 1) in the reply filed on 12/10/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement
The Information Disclosure Statement filed on 02/21/2020 has been considered by the examiner.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the alternative clause of lines 4-6.  These lines define the dowel as either being inserted into one or both ends of the frame or penetrating through the cavity of the frame.  It is unclear what the actual difference is between these two limitations.  The dowel penetrating the cavity appears to be the same as being inserted into the cavity.  These phrases appear to be interchangeable and thereby fail to clearly provide a claim limitation.  Clarification is required.
	Claim 5 is rendered indefinite by confusing wording and antecedent basis issues.  Specifically lines 3-5 recited “since the length of the carbon fiber composite plate dowel is not less than the length of the carbon fiber composite spring-like frame”.  This wording using “since” implies that this limitation has been previously defined, but this is the first time it is addressed.  The applicant is advised to remove the since clause and positively define the relationship.  Additionally, these two lengths have not been previously defined so they should be introduced as “a length of the carbon fiber composite plate dowel” and “a length of the carbon fiber composite spring-like frame”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) & (2) as being anticipated by Bokros et al (Bokros) USPN 3,707,006.
Bokros discloses the same invention being a carbon fiber composite artificial bone (Figures 6-7) comprising a spring like frame 124 formed from woven carbon fiber filaments (17:39-45) covered in a pyrolytic carbon coating (abstract).
In regards to claim 3, the frame of Bokros comprises a variety of woven carbon fibers.  The outermost layer of fibers is being considered to be a carbon pipe casing.  Additionally, all of the components of Bokros comprise cylindrical cross-sections.
In regards to dowel of claims 1, 4, and 5, it is optionally required.  Therefore, these further limitations are also optional.  However, it is noted that Bokros does disclose an inner dowel 126.
In regards to claim 6, Bokros discloses the bone comprises a density of 1.5 grams per cubic centimeter (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774